        Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      Case No:
UNITED STATES OF AMERICA                      :
                                              :       VIOLATIONS:
                v.                            :
                                              :       18 U.S.C. § 1752(a), (b)
                                              :       (Restricted Building or Grounds)
JOSHUA MATTHEW BLACK                          :
                                              :       40 U.S.C. § 5104(e)(2)
                Defendant.                    :       (Violent Entry or Disorderly Conduct)
                                              :
                                              :       FILED UNDER SEAL


                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                                 AND ARREST WARRANT

            I, Jeffrey Weeks, being first duly sworn, hereby depose and state as follows:

                                   PURPOSE OF AFFIDAVIT

       1.       This Affidavit is submitted in support of a Criminal Complaint charging JOSHUA

MATTHEW BLACK (hereinafter “BLACK”) with violations 18 U.S.C. § 1752(a), (b), and 40

U.S.C. § 5104(e).

       2.       I respectfully submit that this Affidavit establishes probable cause to believe that

BLACK (1) did knowingly enter or remain in any restricted building or grounds without lawful

authority, or did knowingly, and with intent to impede or disrupt the orderly conduct of

Government business or official functions, engage in disorderly or disruptive conduct while in

possession of a dangerous weapon, and (2) did willfully and knowingly engage in disorderly or

disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of any deliberations of either House of Congress.

Specifically, on or about January 6, 2021, BLACK traveled to Washington, D.C., and knowingly

and willfully joined and encouraged a crowd of individuals who forcibly entered the U.S. Capitol

                                                  1
         Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 2 of 9




and impeded, disrupted, and disturbed the orderly conduct of business by the United States House

of Representatives and the United States Senate.

                                  BACKGROUND OF AFFIANT

        3.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been since April 2005. I am currently assigned to a complex financial crimes squad at the

Washington Field Office of the FBI. I have served as a supervisory special agent in

counterterrorism investigations, and I have training and experience in interview and interrogation,

evidence recovery, and source recruitment. My involvement in this investigation has included

interviewing witnesses and reviewing video and photographic records and evidence. Unless

otherwise stated, the information in this Affidavit is either personally known to me, has been

provided to me by other individuals, or is based on a review of various documents, records, and

reports. Because this Affidavit is submitted for the limited purpose of establishing probable cause

to support an application for an arrest warrant, it does not contain every fact known by me or the

United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                        PROBABLE CAUSE

        4.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.On

January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the public.

        5.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were



                                                    2
        Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 3 of 9




meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Vice President Mike Pence was presiding in the Senate

Chamber.

       6.      With the joint session underway and with Vice President Mike Pence presiding, a

large crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the

exterior of the U.S. Capitol Building. U.S. Capitol police were present and attempting to keep the

crowd away from the Capitol buildings and the proceedings underway inside.

       7.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior facade of the building. At such time, the joint session was still underway,

and the exterior doors and windows of the U.S. Capitol were locked or otherwise secured.

Members of the U.S. Capitol Police attempted to maintain order and keep the crowd from entering

the Capitol. Shortly after 2:00 p.m., however, individuals in the crowd forced entry into the U.S.

Capitol, including by breaking windows.

       8.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and the United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to--and did--evacuate the chambers. Accordingly, the joint

session of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate chamber until the session resumed.

       9.      After forcing entry into the U.S. Capitol, several individuals made their way into

the Senate chamber. During national news coverage of the aforementioned events, video footage



                                                 3
         Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 4 of 9




which appeared to be captured on mobile devices of persons present on the scene depicted evidence

of scores of individuals inside the U.S. Capitol building without authority to be there, in violation

of Federal laws.

       10.     Photographs and videos of several of these persons were disseminated via social

media and other open source online platforms. Those persons include the person depicted below

wearing the red hat, camouflage jacket, and yellow gloves, who appears to be bleeding from his

left cheek. Law-enforcement officials have probable cause to believe that person is BLACK, who

resides in Leeds, Alabama:




                                                 4
         Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 5 of 9




       11.     On January 8, 2021, an individual using the username “LetUs Talk” posted two

videos on YouTube. The following picture is a screenshot of the person speaking in the videos:




       12.     Like the person appearing to be BLACK on the floor of the Senate chamber, the

person speaking in the YouTube videos (hereinafter, the “Individual”) appears to have blood on

his left cheek. In the YouTube videos, the Individual describes how he suffered a wound to his

face when he was shot with a projectile.

       13.     In the YouTube videos, the Individual discusses entering the Capitol and the floor

of the Senate chamber on January 6, 2021. The Individual explained, “Once we found out Pence

turned on us and that they had stolen the election, like officially, the crowd went crazy. I mean, it

became a mob. We crossed the gate.” The Individual later said, “We just wanted to get inside the

building. I wanted to get inside the building so I could plead the blood of Jesus over it. That was

my goal.” The Individual also admitted to possessing a dangerous weapon: “I actually had a

knife on me, but they never...I had too much clothes on, it was freezing out there, you know, so. I


                                                  5
         Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 6 of 9




never, I wasn't planning on pulling it. I just carry a knife because I do. I work outside, and you

need knives, you know. I just, you're not allowed to carry guns in DC and I don't like being

defenseless.”

        14.     This individual also said that, once inside the Capitol, he “found a little spot, and

there was a glass door, and it said ‘US Senate’ on it. I said I need to get in there. I just felt like the

spirit of God wanted me to go in the Senate room, you know. So I was about to break the glass and

I thought, no, this is our house, we don’t act like that. I was tempted to, I’m not gonna lie. Cause

I’m pretty upset. You know? They stole my country.” Later, describing what he did once inside

the Senate chamber, the Individual stated, “I had accomplished my goal. I pled the blood of Jesus

on the Senate floor. You know. I praised the name of Jesus on the Senate floor. That was my goal.

I think that was God’s goal.”

        15.     On January 7, 2021, an anonymous individual called the FBI and admitted that he

broke into the Capitol and entered the Senate chamber with other individuals. The anonymous

individual called from a telephone number associated with BLACK of Alabama.

        16.     The FBI released the following poster to the public as part of its effort to identify

people who were located inside the Capitol on January 6, 2021:




                                                    6
        Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 7 of 9




       17.      On January 10, 2021, a member of the public called the FBI National Threat

Operations Center to report that BLACK is one of the people depicted in Photograph #6.

       18.      The caller who identified Black in Photograph #6 stated he/she knew BLACK when

residing in Alabama approximately 15 years ago, and that he/she are friends with acquaintances

of BLACK.

       19.      Law-enforcement agents retrieved a driver’s license photo of BLACK and

confirmed that BLACK’s driver’s license photo bore a resemblance to the individual in Photograph

#6 and the individual who posted the two YouTube videos on January 8, 2021.

       20.      On January 8, 2021, BLACK voluntarily met with a Special Agent of the FBI in

Moody, Alabama. During that meeting, BLACK stated he recorded YouTube videos detailing

his experience entering the Capitol and Senate chamber. The Special Agent who interviewed

BLACK observed that BLACK had an injury on his left cheek.

                               CONCLUSIONS OF AFFIDAVIT

       21.      Based on the foregoing, your affiant submits that there is probable cause to believe

that BLACK violated:

             a. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in

                any restricted building or grounds without lawful authority to do; (2) knowingly,

                and with intent to impede or disrupt the orderly conduct of Government business

                or official functions, engage in disorderly or disruptive conduct in, or within such

                proximity to, any restricted building or grounds when, or so that, such conduct, in

                fact, impedes or disrupts the orderly conduct of Government business or official

                functions; (3) knowingly, and with the intent to impede or disrupt the orderly



                                                 7
Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 8 of 9




    conduct of Government business or official functions, obstruct or impede ingress

    or egress to or from any restricted building or grounds; or (4) knowingly engage in

    any act of physical violence against any person or property in any restricted

    building or grounds; or attempts or conspires to do so. For purposes of Section 1752

    of Title 18, a restricted building includes a posted, cordoned off, or otherwise

    restricted area of a building or grounds where the President or other person

    protected by the Secret Service is or will be temporarily visiting; or any building or

    grounds so restricted in conjunction with an event designated as a special event of

    national significance; and

 b. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

    individuals to willfully and knowingly (A) enter or remain on the floor of either

    House of Congress or in any cloakroom or lobby adjacent to that floor, in the

    Rayburn Room of the House of Representatives, or in the Marble Room of the

    Senate, unless authorized to do so pursuant to rules adopted, or an authorization

    given, by that House; (B) enter or remain in the gallery of either House of Congress

    in violation of rules governing admission to the gallery adopted by that House or

    pursuant to an authorization given by that House; (C) with the intent to disrupt the

    orderly conduct of official business, enter or remain in a room in any of the Capitol

    Buildings set aside or designated for the use of— (i) either House of Congress or a

    Member, committee, officer, or employee of Congress, or either House of

    Congress; or (ii) the Library of Congress; (D) utter loud, threatening, or abusive

    language, or engage in disorderly or disruptive conduct, at any place in the Grounds

    or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the



                                      8
        Case 1:21-mj-00049-RMM Document 1-1 Filed 01/13/21 Page 9 of 9




               orderly conduct of a session of Congress or either House of Congress, or the orderly

               conduct in that building of a hearing before, or any deliberations of, a committee of

               Congress or either House of Congress; (E) obstruct, or impede passage through or

               within, the Grounds or any of the Capitol Buildings; (F) engage in an act of physical

               violence in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate,

               or picket in any of the Capitol Buildings.



       As such, I respectfully request that the court issue an arrest warrant for BLACK.



       The statements above are true and accurate to the best of my knowledge and belief.



                                      _______________________________________
                                      SPECIAL AGENT JEFFREY WEEKS
                                      FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 13th day of January, 2021.

                                                                         Robin M. Meriweather
                                                                         2021.01.13 16:05:32 -05'00'
                                      _____________________________________
                                      HON. ROBIN M. MERIWEATHER
                                      U.S. MAGISTRATE JUDGE




                                                 9
